Citation Nr: 0933096	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  A February 2007 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in March 2007.  The appellant 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that a right foot 
disability was the result of any established event, injury, 
or disease during active service.

3.  Evidence of record does not demonstrate that a left foot 
disability was the result of any established event, injury, 
or disease during active service.

4.  Evidence of record does not demonstrate that a right 
ankle disability was the result of any established event, 
injury, or disease during active service.

5.  Evidence of record does not demonstrate that a left ankle 
disability was the result of any established event, injury, 
or disease during active service. 


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).

3.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2003, July 2004, and August 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in July 2005.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 correspondence. 

A review of the record reveals that the RO requested the 
Veteran's service treatment records from the National 
Personnel Records Center (NPRC) and received the original 
microfiche of those records.  Subsequently, the RO misplaced 
the original microfiche and a copy of his service treatment 
records that had been produced.  The Board is aware that in 
such situations it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

The Board notes that the Veteran has not responded to 
requests for alternate sources or documents that could 
substitute for service medical records.  For example, the RO 
sent letters to the Veteran in July 2004 and August 2006 
requesting such information as the names and locations of 
dispensaries and hospitals and the dates when he was treated 
at such facilities, as well as statements from individuals 
who knew him in service.  The Veteran did not respond to 
these requests, but requested another search for his records 
and that a decision be made on his claims as soon as 
possible.  In his Notice of Disagreement, he revealed that he 
had received a copy of the work order that showed the number 
of pages of his service medical records that had been copied 
and that were to be sent to him.  He did not provide any 
alternate sources of information but stated his belief that 
VA's mishandling of his records should not result in a denial 
of his claims.  The Court has held that VA's "duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a Veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  The Board finds that the Veteran has not 
provided sufficient information for an additional search and 
that further attempts to obtain additional evidence would be 
futile.  The Board will proceed based on the information of 
record.

Finally, VA need not conduct an examination with respect to 
the service connection claims on appeal.  See 38 C.F.R. 
§ 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this appeal, as there is no 
medical evidence indicating that the Veteran's claimed foot 
and ankle disabilities may be associated with his military 
service.  Furthermore, the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The appellant has been notified of 
the evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board will proceed based on the information of record.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


Factual Background and Analysis

As noted above, service treatment records are missing because 
both the original microfiche and the service medical records 
subsequently produced were misplaced at the RO.  The Board 
repeats that in such situations it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

The only service medical record found in the claims file is a 
copy of the Veteran's October 1977 enlistment examination 
which fails to note any abnormalities of the lower 
extremities.  In a November 2004 letter to a Member of 
Congress, the Veteran stated that he sustained several 
injuries to his feet and ankles during service and recalled 
going to sickbay on several occasions for these injuries.  He 
asserted that he injured his right foot while running when 
stationed in Okinawa and that he had been carried into the 
Naval Hospital.  He claimed his broken foot was not 
discovered while on duty and was always treated as a sprain.  

Post service, private hospital records dated in November and 
December 1985 revealed treatment for an injury to his left 
ankle while on the job as a city police officer.  He 
complained that his left foot hurt while at work.  X-ray 
studies of the left ankle showed no fractures and cortical 
thickening along the distal third of the tibia having no 
clinical significance and of benign appearance.  The 
diagnosis was severe sprain of the left ankle.

Private medical records from a clinic dated in April 2002 
revealed that the Veteran was seen for right foot problems.  
In associated medical records, the Veteran reported no past 
medical/surgical history regarding the right foot or ankle or 
left foot or ankle.  It was noted that the Veteran had been 
very active all his life and done a lot of running.  Pain was 
mostly lateral in the foot and was worse with standing and 
walking.  During a physical examination, he complained of 
foot pain for months and that it had been worse over the past 
few weeks.  The assessment was foot pain due to non-union of 
the base of the fifth metatarsal.  X-ray studies of the right 
foot showed an apparent nonunion fracture of the base of the 
fifth metatarsal and mild degenerative change in the first 
metacarpophalangeal joint in the midfoot.  Also in April 2002 
the Veteran underwent a right foot open reduction internal 
fixation of the nonunion fifth metatarsal.  Past surgical 
history for the left shoulder and right wrist were noted.  X-
ray studies of the right ankle showed an intact ankle mortis 
and only some small degenerative osteophytes along the edges 
of the ankle joint at the tips of the malleoli.  There were 
no focal bone defects.

Based upon the evidence of record, the Board finds that the 
Veteran's claimed foot and ankle disorders were not incurred 
as a result of any established event, injury, or disease 
during active service.  As noted above, his service treatment 
records are unavailable and there is no evidence of treatment 
for any foot or ankle injuries during service, but for the 
Veteran's assertions that he was treated on a number of 
occasions.  Private post-service medical records of evidence 
do not support the Veteran's contention that he had a broken 
foot in service that went undiscovered for years and was 
treated as a sprain.  The Board also notes that there is no 
evidence of any left foot or left ankle disorders until 1985, 
or 4 years after the Veteran's discharge from service, when 
he suffered an occupational injury; and no evidence of any 
right foot or right ankle disorders until 2002, or nearly 21 
years after the Veteran's discharge from service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Private medical records in 1985 showing a severe 
left ankle sprain may not show current left foot or left 
ankle disabilities; however even assuming that the Veteran 
has a current disability for each foot and each ankle, the 
Board notes that there is no evidence in the record of any 
connection between these claimed four disabilities and the 
Veteran's period of service.  The Veteran and his 
representative have not submitted any medical opinion to show 
there is a connection between the Veteran's foot and ankle 
disorders and his period of service.  

The Board further finds that there is no medical evidence in 
the claims file that shows the Veteran was suffering from an 
arthritic right ankle or right foot disorder within a year 
after discharge from service.  Therefore, service connection 
on a presumptive basis is not applicable for the right foot 
and right ankle claims.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

While the Veteran may sincerely believe that his foot and 
ankle disorders were caused by service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the claims for entitlement to 
service connection for right foot, for left foot, for right 
ankle, and for left ankle disabilities must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


